Citation Nr: 0103001	
Decision Date: 01/31/01    Archive Date: 02/02/01

DOCKET NO.  99-19 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Howard M. Scott, Associate Counsel



INTRODUCTION

The veteran had active military service from August 1966 to 
August 1968.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, which denied the benefit sought on 
appeal.


REMAND

This appeal arises out of the veteran's claim that he 
developed PTSD as a result of traumatic events he experienced 
during his active service in Vietnam.  

Service connection for PTSD generally requires (1) medical 
evidence establishing a diagnosis of the condition, (2) 
credible supporting evidence that the claimed in-service 
stressor actually occurred, and (3) a link, established by 
medical evidence, between current symptomatology and the 
claimed in-service stressor.  If the evidence establishes 
that the veteran engaged in combat with the enemy, and the 
claimed stressor is related to that combat, the veteran's lay 
statements alone may establish occurrence of the claimed in-
service stressor, in the absence of clear and convincing 
evidence to the contrary and provided that the claimed 
stressor is consistent with the circumstances, conditions or 
hardships of the veteran's service.  38 C.F.R. § 3.304(f).  
Any current PTSD diagnosis should comply with the Fourth 
Edition of the Diagnostic and Statistical Manual of Mental 
Disorders, 1994 (DSM-IV), see 38 C.F.R. § 4.130 (2000), which 
reflects a subjective stressor standard.  See Cohen v. Brown, 
10 Vet. App. 128, 140 (1997).

In the present case, the veteran's DD-214 reflects that he 
was awarded the Combat Infantryman Badge.  Additionally, the 
veteran's service personnel records show that he was awarded 
the Army Commendation Medal with "V" device for heroism in 
a combat situation.  Thus, there appears to be satisfactory 
evidence that the veteran engaged in combat with the enemy, 
and met element "2" listed above.  See 38 C.F.R. 
§ 3.304(f); Cohen, 10 Vet. App. at 145.

The veteran's service medical records are silent for any 
complaints of, or treatment for any psychiatric disorder.  
His service separation examination report noted no 
psychiatric abnormality.  Private treatment records from Ball 
Memorial Hospital dated in March 1977, indicate that the 
veteran was reportedly depressed about a number of things, 
including the killing of another person face to face in 
Vietnam.  The diagnosis was depression, chronic, situational.  

VA outpatient medical records reflecting treatment from 
December 1998 to April 1999, contain several diagnoses of 
PTSD.  More specifically, in December 1998, the veteran was 
assessed with chronic, severe PTSD.  In another December 1998 
record, he reported having nightmares about Vietnam; the 
assessment was chronic, severe PTSD exacerbated by the 
Christmas holidays.  A February 1999 VA record contains a 
diagnosis of chronic, severe PTSD from combat.  He was again 
diagnosed with PTSD in March 1999, and in April 1999.  It 
appears that the foregoing diagnoses were made by a Social 
Worker.  See Cohen, 10 Vet. App. 128 ("Mental health 
professionals are experts and are presumed to know the DSM 
requirements applicable to their practice and to have taken 
them into account in providing a PTSD diagnosis.").  

In May 1999, the veteran underwent a VA PTSD examination.  
The examiner concluded that the veteran met "Criteria A" of 
PTSD, in that he had experienced stressful events.  He also 
found that the veteran met "Criteria B" of PTSD, in that he 
was "re-experiencing the traumatic events in the form of 
nightmares [about Vietnam]."  Finally, the examiner 
indicated that the veteran met some, but not all, of 
"Criteria C," in that he avoided conversation about the 
traumatic events, had difficulty falling asleep and angry 
outbursts, but did not have any significant impairment in 
social or occupational functioning.  As such, the examiner 
concluded that a diagnosis of PTSD could not be rendered. 

The foregoing evidence presents a conflict regarding whether 
the veteran currently has PTSD.  The VA outpatient treatment 
records cited above contain several diagnoses of PTSD 
rendered by a Social Worker.  However, in the May 1999 VA 
examination, the examiner was unable to conclude that the 
veteran has a current PTSD diagnosis.  While that examination 
report appears thorough, and while the examiner noted that 
the veteran's claims file had been available for review, the 
examiner failed to comment on the PTSD diagnoses present in 
the VA outpatient treatment records.  In light of the 
conflict presented by the evidence of record regarding 
whether the veteran has a current diagnosis of PTSD, the 
Board finds that the veteran should be afforded an additional 
VA PTSD examination, to resolve the conflict in the evidence. 

Additionally, the Board notes that, effective November 9, 
2000, the Veterans Claims Assistance Act of 2000, was 
enacted.  Pub. L. No. 106-475, 114 Stat. 2096 (2000).  See 
Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991)(when a law 
or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version more favorable to the 
veteran will apply).  According to this new law "[t]he 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
the Secretary."  Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A(a)).  In the case of a claim for disability 
compensation, the duty to assist includes providing a medical 
examination or obtaining a medical opinion.  Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified 
at 38 U.S.C. § 5103A(d)(1)).  Such an examination is 
necessary if there is competent medical evidence of a current 
disability, evidence that the disability may be associated 
with the claimant's active duty, but the record does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A(d)(2)).

As contemplated in the new law, the Board finds that the 
present record does not contain sufficient medical evidence 
to render an opinion at this time.  

Therefore, in light of the foregoing, this matter is REMANDED 
to the RO for the following:

1.  The veteran should be afforded a VA 
psychiatric examination to ascertain 
whether or not he has a current PTSD 
diagnosis.  The examiner is specifically 
requested to review the veteran's claims 
folder, and to comment on the PTSD 
diagnoses rendered by VA social 
worker(s), set forth in the VA outpatient 
treatment records dated from December 
1998 to April 1999.  If the examiner does 
not agree with those PTSD diagnoses, he 
or she must specifically set forth 
reasons for this difference of opinion.  
All necessary studies, tests and 
evaluations should be performed, 
including psychological testing and PTSD 
sub scales.  The examiner should 
determine whether the diagnostic criteria 
to support the diagnosis of PTSD have 
been satisfied.  If a PTSD diagnosis is 
deemed appropriate, the examiner should 
comment upon the link between the current 
symptomatology and the veteran's reported 
in-service stressors.  The report of 
examination should include the complete 
rationale for all opinions expressed. 

2.  After completion of the above, and 
after any additional actions deemed 
necessary by the RO, including actions 
to comply with the provisions of the 
Veterans Claims Assistance Act of 2000, 
the RO should review the record and 
determine whether the benefit sought 
can be granted.  If the claim remains 
denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of 
the case and be afforded an opportunity 
to respond.  Thereafter, the case 
should be returned to the Board for 
appellate review.

The purpose of this REMAND is to obtain clarification, and to 
comply with the Veterans Claims Assistance Act of 2000.  The 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  The 
veteran is free to submit any additional evidence he desires 
to have considered in connection with his current appeal.  No 
further action is required of the veteran until he is 
notified.



		
	L. M. HELINSKI
	Acting Member, Board of Veterans' Appeals



 

